opinion on rehearing.
Rothrock, J.
In a former opinion in this case, (see 69 Iowa, 47,) we held, that certain evidence offered to show that the defendant had notice of the plaintiffs’ ownership at the time of the levy, was properly admitted. The plaintiffs contend that the ruling is erroneous, and that they would be prejudiced by it upon another trial. The rehearing was granted with reference to that point. The rule as to notice to a principal through his agent, as laid down by Story in his work on agency, is that, “unless notice of the facts come to the agent while he is concerned for the principal, and in the course of the very transaction, or so near before it that the agent must be presumed to recollect it, it is not notice thereof to the principal.” Whether the rule as announced upon the former hearing was correct, as applied to the facts of the case, as shown, we need not determine. The case is reversed and remanded for another trial, and it is impossible to know what facts will be shown upon such trial. We have concluded, therefore, to make no ruling upon the question of the admission of the evidence.
Reversed.